


--------------------------------------------------------------------------------

EMPLOYEE AGREEMENT
 This Agreement is dated this 28th day of August, 2017 by and between Edward
Aruda, (the "EMPLOYEE") whose principal address is located at 10 Prairie Villa
Dr., Plains MO 95859, and Vet Online Supply, Inc. ( the "Company"), a Florida
company doing business in California, located at 1041 Market Street, San Diego
CA 92101; and is hereinafter referred to as the ("Company").


            I
           RECITALS


A. COMPANY desires to enter into a consulting agreement with EMPLOYEE wherein
EMPLOYEE will accept to continue to be the position Chairman of the Board, and
its new Director of Sales & Marketing for the COMPANY.


B. COMPANY and EMPLOYEE have reviewed this agreement and any documents delivered
pursuant hereto, and have taken such additional steps and reviewed such
additional documents and information as deemed necessary to make an informed
decision to enter into this Agreement.


C. Each of the parties hereto desires to make certain representations,
warranties and agreements in connection herewith and also to describe certain
conditions hereto.


II
AGREEMENT


Therefore, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:


1.
Job Description: The chairman of the board of directors will elect members of
the board, and will focus on product revenues of the company. The chair will
call the board meetings, sets the agenda, and follow designated procedures on
discussion and voting. The chair will be part of all meeting discussions to
assure that all topics are fruitful so that the meeting runs efficiently. The
chairman of the board will preside over stockholders' meetings. Pursuant with
the rules of the board, the chair can use various duties and responsibilities in
setting the course for the company, whether it is by postponing certain agenda
items, calling special meetings or limiting discussion.



As the Director of Sales & Marketing, you will oversee our organization's sales
and marketing programs, inclusive of developing strategic sales and marketing
objectives. Duties include to establish sales territories and quotas, manages
budgets and evaluate sales performance. Manage and develop marketing programs
and materials such as advertising, event support and online promotions. Manage a
departmental sub-function within a broader departmental function. Create
functional strategies and specific objectives for the sub-function and develop
budgets/policies/procedures to support the functional infrastructure. Deep
knowledge of the managed sub-function and solid knowledge of the overall
departmental function.


2.
Term: The term of this agreement is for a period of two years; renewable with
mutual consent.



1

--------------------------------------------------------------------------------

3.
Compensation:



a.
Fee/Commission: EMPLOYEE will receive a monthly salary of $3,000.00 to be paid
at the end of each month. Amounts unpaid will accrue annual interest of 6%.
Further, the EMPLOYEE will receive 5% of all revenue generated through the sale
of products sold by the COMPANY.



b.
Stock: The EMPLOYEE will receive 3,750,000 shares of restricted common stock
upon signing of this agreement, and at the end of the first 12 months the
EMPLOYEE will receive $75,000 of restricted common shares of the company at fair
market value. Note: The EMPLOYEE currently holds 138,750,000 restricted common
shares. Any stock previously held by the EMPLOYEE will be cancelled and returned
to treasury, inclusive of 138,750,000 shares of Common Stock and 20,000
Preferred Series B Shares.



c.
Expenses: The COMPANY will pay the costs and expenses of EMPLOYEE directly
related to his performance of his position or tasks herein for internet,
Cellular and supplies. The Company agrees to lend one of its fleet vehicles at
no cost, as well as pay for insurance and mileage.



4.
Confidentiality:



a.
This Agreement. The provisions of this Agreement are confidential and private
and are not to be disclosed to outside parties (except on a reasonable need to
know basis only) without the express, advance consent of all parties hereto or
by order of a court of competent jurisdiction.



b.
Proprietary Information. EMPLOYEE agrees and acknowledges that during the course
of this agreement in the performance of his duties and responsibilities that he
will come into possession or knowledge of information of a confidential nature
and/or proprietary information of COMPANY.



Such confidential and/or proprietary information includes but is not limited to
the following of COMPANY, its agents, contractors, EMPLOYEEs and all affiliates:
corporate and/or financial information and records of COMPANY or any client,
customer or associate of COMPANY; information regarding artists or others under
contract, or in contact with, COMPANY; customer information; client information;
shareholder information; business contacts, investor leads and contacts;
EMPLOYEE information; documents regarding COMPANY's website and any COMPANY
product, including intellectual property.
 
EMPLOYEE represents and warrants to COMPANY that he will not divulge
confidential, proprietary information of COMPANY to anyone or anything without
the advance, express consent of COMPANY, and further will not use any
proprietary information of COMPANY for his or anyone else's gain or advantage
during and after the term of this agreement.


2

--------------------------------------------------------------------------------

5. Further Representations and Warranties: EMPLOYEE acknowledges that this is a
consulting position and represents that he will perform his duties and functions
herein in a timely, competent and professional manner. EMPLOYEE represents and
warrants that he will be fair in his dealing with COMPANY and will not knowingly
do anything against the interests of COMPANY.


6. Survival of Warranties and Representations: The parties hereto agree that all
warranties and representations of the parties survive the closing of this
transaction.


7. Termination: This agreement is expressly "at will" and can be terminated by
COMPANY for any reason, after reasonable notice and opportunity to correct any
alleged deficiencies. EMPLOYEE may request a hearing of the full Board of
Directors to defend himself against any attempt of COMPANY to terminate this
Agreement. Any final determination of termination must be made by majority vote
of the COMPANY Board of Directors (after such a hearing, if requested). EMPLOYEE
must give at least 30 days notice if he intends to resign.
III
MISCELLANEOUS PROVISIONS


1. Expenses: Each party shall bear its respective costs, fees and expenses
associated with the entering into or carrying out its obligations under this
Agreement.


2. Indemnification: Any party, when an offending party, agrees to indemnify and
hold harmless the other non-offending parties from any claim of damage of any
party or non-party arising out of any act or omission of the offending party
arising from this Agreement.


3. Notices: All notices required or permitted hereunder shall be in writing and
shall be deemed given and received when delivered in person or sent by confirmed
facsimile, or ten (10) business days after being deposited in the United States
mail, postage prepaid, return receipt requested, addressed to the applicable
party as the address as follows:


COMPANY:         Vet Online Supply Inc.
1041 Market Street
San Diego CA 92101


EMPLOYEE:         Edward Aruda
10 Prairie Villa Dr.
Plains MO 95859


3

--------------------------------------------------------------------------------



4. Breach: In the event of a breach of this Agreement, ten (10) days written
notice (from the date of receipt of the notice) shall be given. Upon notice so
given, if the breach is not so corrected, the non-breaching party may take
appropriate legal action per the terms of this Agreement.


5. Assignment: This Agreement is assignable only with the written permission of
COMPANY.


6. Amendment: This Agreement is the full and complete, integrated agreement of
the parties, merging and superseding all previous written and/or oral agreements
and representations between and among the parties, and is amendable in writing
upon the agreement of all concerned parties. All attachments hereto, if any, are
deemed to be a part hereof.


7. Interpretation: This Agreement shall be interpreted as if jointly drafted by
the parties. It shall be governed by the laws of the State of California
applicable to contracts made to be performed entirely therein.


8. Enforcement: If the parties cannot settle a dispute between them in a timely
fashion, either party may file for arbitration within California. Arbitration
shall be governed by the rules of the American Arbitration Association. The
arbitrator(s) may award reasonable attorneys fees and costs to the prevailing
party. Either party may apply for injunctive relief or enforcement of an
arbitration decision in a court of competent jurisdiction within  California.


9. Counterparts: This Agreement may be executed in counterparts each of which
shall be deemed an original and all of which together shall constitute one and
the same agreement. Facsimile signatures shall be considered as valid and
binding as original signatures.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.

 


/s/Edward Aruda
 
August 28, 2017
Edward Aruda, EMPLOYEE
 
Date







/s/Matthew C. Scott
 
August 28, 2017
Matthew C. Scott, DIRECTOR
 
Date


 
4